In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                    Filed: July 8, 2021

* * * * * * * * * * * * * *                  *
PATRICIA HOOVER, on behalf of                *
her minor child, L.H.,                       *       UNPUBLISHED
                                             *
               Petitioner,                   *       No. 20-1394V
                                             *
v.                                           *       Special Master Dorsey
                                             *
SECRETARY OF HEALTH                          *       Withdrawal of Petition; Order
AND HUMAN SERVICES,                          *       Concluding Proceedings.
                                             *
               Respondent.                   *
                                             *
* * * * * * * * * * * * * * *

                         ORDER CONCLUDING PROCEEDINGS1

        On October 14, 2020, Patricia Hoover (“petitioner”) filed a petition, on behalf of her
minor child, L.H., for compensation under the National Vaccine Injury Compensation Program
(“Vaccine Act” or “the Program”), 42 U.S.C. § 300aa-10 et seq. (2012).2 Petitioner alleges that
as a result of L.H. receiving the human papillomavirus (“HPV”) vaccination on November 6,
2017 and May 21, 2018, she developed a movement disorder, brain fog, sleep disruption, and
back pain. See Petition at 1-3 (ECF No. 1).

        Because a decision had not been issued within the time specified in Vaccine Rule 10(b), a
notice issued advising that “that the petitioner may withdraw the petition under section 300aa-

1
  The undersigned intends to post this Order on the United States Court of Federal Claims’
website. This means the Order will be available to anyone with access to the internet. In
accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion
of privacy. If, upon review, the undersigned agrees that the identified material fits within this
definition, the undersigned will redact such material from public access. Because this Order
contains a reasoned explanation for the action in this case, undersigned is required to post it on
the United States Court of Federal Claims’ website in accordance with the E-Government Act of
2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services).
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-10 to -34 (2012). All citations in this Order to individual sections of the
Vaccine Act are to 42 U.S.C. § 300aa.


                                                 1
21(b) of this title or the petitioner may choose under section 300aa-21(b) of this title to have the
petition remain before the special master.” 12(g). On July 6, 2021, petitioner filed a notice to
withdraw her petition pursuant to 21(b).

       In light of petitioner’s election to withdraw the petition pursuant to 21(b) (promulgated as
Vaccine Rule 10(d)), petitioner’s request to withdraw her petition is GRANTED. Accordingly,
this Order hereby notifies the Clerk of Court that proceedings “on the merits” of this
petition are now concluded, but no judgment “on the merits” should be entered by the
Clerk’s Office.

       IT IS SO ORDERED.

                                              s/Nora Beth Dorsey
                                                Nora Beth Dorsey
                                                Special Master




                                                  2